SPEAR, Justice
(specially concurring).
I have no hesitancy in concurring with the foregoing opinion written by Justice McFADDEN.
However, I wish to point out that the facts in the cause at hand are vastly different from those in Ebersole v. State, 91 Idaho 630, 428 P.2d 947 (1967), for in the present case there was no evidence whatsoever introduced contradicting the testimony of the petitioner in which he stated that no offer had ever been made to him by the presiding trial judge to afford the services of an attorney at the expense of the county. It is Nester’s testimony that no such offer was made in either the first or the second case. In Ebersole, such allegations and testimony by the petitioner were directly contradicted by testimony of the presiding judge in the course of the habeas corpus proceeding.
By concurring herein I want to make it very clear I am not in any manner abandoning the principles set forth in my special concurring opinion in Ebersole v. State, supra, in which opinion Justice Taylor concurred.
TAYLOR, J., also concurs.